Exhibit (h) DEALER MANAGER AGREEMENT KEATING CAPITAL, INC. Up to $100,000,000 in Shares of Common Stock, $0.001 par value per share June 4, Andrews Securities, LLC 5251 DTC Parkway, Suite 1090 Greenwood Village, CO80111 Ladies and Gentlemen: Keating Capital, Inc., a Maryland corporation (the “Company”), has registered for public sale (the “Offering”) a maximum of $100,000,000 in shares of its common stock, $0.001 par value per share (the “Common Stock”), to be issued and sold to the public on a “best efforts” basis (the “Offered Shares”) through you as the managing dealer (the “Dealer Manager”) and the broker-dealers participating in the offering (the “Selected Dealers”) at an initial offering price of $10.00 per share (subject in certain circumstances to discounts based upon the volume of shares purchased or other special circumstances). Terms not otherwise defined herein shall have the same meaning as in the Prospectus, as that term is defined in Section 2.1 below. The Company has entered into an Amended and Restated Investment Advisory and Administrative Services Agreement, dated as of May 14, 2009 (the “Investment Advisory Agreement”), with Keating Investments, LLC, a Delaware limited liability company registered as an investment adviser (the “Adviser”), under the Investment Advisers Act of 1940, as amended, and the rules and regulations thereunder (collectively, the “Advisers Act”). The Company and the Adviser hereby agree with you, the Dealer Manager, as follows: 1.
